Powell, J.
1. The failure of the plaintiff in error to file supersedeas bond or pauper affidavit is not ground for dismissal of the writ of error.
2. The court did not err in refusing to dismiss the garnishment proceedings; but did err in rendering judgment against the garnishee, for the reasons given in Fagan v. Jackson, 1 Ga. App. 24 (57 S. E. 1052), and cit., and in Ingram v. Jackson Mercantile Co., 2 Ga. App. 218 (58 S. E. 372). Judgment reversed.
Appeal, from Berrien superior court — Judge Mitchell. September 16, 1907.
Submitted December 18,
Decided December 20, 1907.
Hendricks & Christian, for plaintiff in error.
Alexander & Gary, contra.